                                                                                Case 3:17-cv-00850-WHA Document 121 Filed 10/09/18 Page 1 of 6



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                           IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   MARTIN DULBERG, individually and on
                                                                         11   behalf of all others similarly situated,
United States District Court




                                                                                                                                              No. 17-00850 WHA
                                                                                             Plaintiffs,
                               For the Northern District of California




                                                                         12
                                                                         13     v.
                                                                                                                                              ORDER RE PRELIMINARY
                                                                         14   UBER TECHNOLOGIES, INC., and RASIER,                            APPROVAL OF CLASS
                                                                              LLC,                                                            SETTLEMENT
                                                                         15                  Defendants.
                                                                         16                                                   /

                                                                         17                                          INTRODUCTION
                                                                         18          In this breach-of-contract class action, plaintiff moves for preliminary approval of a
                                                                         19   proposed settlement agreement. For the reasons stated below, preliminary approval is
                                                                         20   GRANTED subject to the below changes in the notice.
                                                                         21                                            STATEMENT
                                                                         22          Prior orders set forth the background of this action (see, e.g., Dkt. No. 52). In short,
                                                                         23   plaintiff Martin Dulberg (“Dulberg”) brought this class action on behalf of Uber drivers against
                                                                         24   defendants Uber Technologies and Rasier, LLC (collectively, “Uber”), asserting Uber breached
                                                                         25   its contract with Uber drivers. Uber’s policy changed in late 2016. Plaintiff alleged the new
                                                                         26   policy violated their contract with Uber because Uber calculated costs to passengers by
                                                                         27   estimating time and distance amounts before the ride and then compensated drivers based on
                                                                         28   actual time and distance amounts — keeping the difference for itself. On January 25, 2018, an
                                                                              order certified the following class (Dkt. No. 80):
                                                                                 Case 3:17-cv-00850-WHA Document 121 Filed 10/09/18 Page 2 of 6



                                                                          1                     All natural persons nationwide who (1) drove for UberX or
                                                                                                UberSELECT; (2) opted out of arbitration; (3) transported a
                                                                          2                     passenger who was charged an upfront Fare before May 22, 2017,
                                                                                                when Uber issued its updated fee addendum; and (4) made less
                                                                          3                     money overall on rides where they transported passengers who
                                                                                                were charged an upfront Fare because they were paid on a Fare
                                                                          4                     calculated based on actual time and distance values instead of the
                                                                                                upfront Fare calculated based on estimated time and distance
                                                                          5                     values.
                                                                          6           Plaintiff has now filed an unopposed motion for preliminary approval of a proposed
                                                                          7   class settlement (Dkt. No. 107). On September 14, 2018, the Court requested additional
                                                                          8   information from the parties particularly as related to the scope of the release of claims (Dkt.
                                                                          9   No. 110). The parties responded on September 20 (Dkt. No. 117). After oral argument the
                                                                         10   parties revised their settlement agreement per the Court’s concerns (Dkt. No. 120). This order
                                                                         11   follows.
United States District Court
                               For the Northern District of California




                                                                         12                                                ANALYSIS
                                                                         13           “A settlement should be approved if ‘it is fundamentally fair, adequate and reasonable.’”
                                                                         14   Torrisi v. Tuscon Elec. Power Co., 8 F.3d 1370, 1375 (9th Cir. 1993) (citation omitted).
                                                                         15   Preliminary approval is appropriate if “the proposed settlement appears to be the product of
                                                                         16   serious, informed, non-collusive negotiations, has no obvious deficiencies, does not improperly
                                                                         17   grant preferential treatment to class representatives or segments of the class, and falls within the
                                                                         18   range of possible approval.” In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079 (N.D.
                                                                         19   Cal. 2007) (Chief Judge Vaughn Walker). Here, the proposed settlement agreement satisfies
                                                                         20   these requirements.
                                                                         21           1.      BENEFIT TO CLASS MEMBERS.
                                                                         22          This proposed settlement agreement establishes a maximum settlement amount of
                                                                         23   $345,622 paid directly to a maximum number of 4,594 class members. This amount represents
                                                                         24   approximately 46 percent of the maximum amount plaintiff believes the class can recover and
                                                                         25   100 percent of the maximum amount Uber believes the class can recover. The difference
                                                                         26   between the maximum possible recovery and the maximum settlement amount considers the
                                                                         27   risks of further litigation and the relative benefits to continuing litigation. Four possible legal
                                                                         28   outcomes exist should the parties continue to litigate: (1) Uber did not breach the contract (the


                                                                                                                                2
                                                                                 Case 3:17-cv-00850-WHA Document 121 Filed 10/09/18 Page 3 of 6



                                                                          1   class gets nothing); (2) plaintiff waived the breach of contract claim (the class gets nothing); (3)
                                                                          2   Uber breached the contract and class members governed by the contract are the 2,597 drivers
                                                                          3   who experienced a shortfall as to their UberXL, UberPOOL, UberX and UberSELECT rides
                                                                          4   (damages would be capped at $345,622 — the amount of the settlement); (4) Uber breached the
                                                                          5   contract and class members governed by the contract are 4,594 drivers who experienced a
                                                                          6   shortfall as to their UberX and UberSELECT rides (damages would be capped at $747,555).
                                                                          7   Both parties utilized extensive discovery to arrive at these figures. Ten drivers already opted out
                                                                          8   of the class (Dkt. No. 107 at 6, 8, 12).
                                                                          9          The proposed settlement agreement defines class members identically to the class
                                                                         10   certification order. Under the proposed settlement, class members divvy the remainder of the
                                                                         11   $345,622 settlement amount after the fund pays plaintiff’s attorneys and the settlement
United States District Court
                               For the Northern District of California




                                                                         12   administrator (and a potential $5,000 incentive payment to the lead plaintiff subject to Court
                                                                         13   approval). Once the settlement administrator subtracts those expenses each class member
                                                                         14   receives their individual share calculated by first dividing the balance from the $345,622
                                                                         15   settlement amount by the maximum recovery amount in the class certification motion
                                                                         16   ($747,555.17), then applying that percentage on a pro rata basis to the individual damages
                                                                         17   amount for each eligible class member under plaintiff’s interpretation of the contract. Within
                                                                         18   sixty days of the court’s final order the settlement administrator mails a check to class members
                                                                         19   (Dkt. No. 107-2 at 9-10). The check’s validity lasts ninety days after which
                                                                         20                     [a]ll funds in the Escrow Account shall be deemed to be in the
                                                                                                custody of the Court and shall remain subject to the jurisdiction of
                                                                         21                     the Court until such time as the funds shall be distributed or
                                                                                                returned to the persons paying the same pursuant to this
                                                                         22                     Settlement and/or further order of the Court.
                                                                         23   (Dkt. No. 107-2 at 8) (emphasis added). Despite the vague nature of this emphasized language
                                                                         24   in the settlement agreement, counsel explicitly provided at oral argument that leftover money in
                                                                         25   the fund will be re-allocated to the class members (Dkt. No. 119).
                                                                         26          As to calculations that reduce the settlement fund before class members split the balance,
                                                                         27   plaintiff’s counsel did not include a specific amount of attorney’s fees they intend to pursue as
                                                                         28   compensation. Instead, the settlement agreement requires counsel to file an application for


                                                                                                                                3
                                                                                 Case 3:17-cv-00850-WHA Document 121 Filed 10/09/18 Page 4 of 6



                                                                          1   attorney’s fees and expenses approximately fourteen days before the deadline for class member
                                                                          2   objections to the proposed settlement. The Court then has discretion at the fairness hearing to
                                                                          3   award plaintiff’s attorney’s fees (Dkt. No. 107-2 at 11).
                                                                          4           Due to the risks of continued litigation and the seemingly low reward of pursuing
                                                                          5   litigation compared to the potential recoverable amount, the discounted settlement amount
                                                                          6   appears reasonable. Still, the reasonableness of the benefit to class members will hinge on the
                                                                          7   initial amount allocated towards the settlement administrator and the attorney’s fees. As is, were
                                                                          8   the settlement administrator and attorneys to receive nothing, each class member’s maximum
                                                                          9   recovery appears to be approximately $81 per driver.
                                                                         10           2.      SCOPE OF THE RELEASE.
                                                                         11           The amended proposed settlement agreement now contains a release of claims defined as:
United States District Court
                               For the Northern District of California




                                                                         12                     All causes of action and claims that were or could have been
                                                                                                asserted against any of the Released Parties for alleged breach of
                                                                         13                     Paragraph 4.1 of the TSA based on Uber’s upfront pricing
                                                                                                practices that are alleged in this Action on behalf of the
                                                                         14                     Settlement Class.
                                                                         15   (Dkt. No. 120-1 at 5). This release is limited to the certified claims and is accordingly
                                                                         16   satisfactory.
                                                                         17           The parties also assure the Court that all class members who provide a release under the
                                                                         18   proposed agreement will receive monetary compensation (Dkt. No. 117 at 2). Any theoretical
                                                                         19   settlement approval in this action — both preliminary and final — depends on the verity of this
                                                                         20   assurance.
                                                                         21           3.      ATTORNEY’S FEES AND INCENTIVE AWARD.
                                                                         22           Plaintiff’s attorneys are Paul Maslo and Andrew Dressel of Napoli Shkolnik PLLC. The
                                                                         23   settlement provides that plaintiff’s attorneys will move for fees and expenses (Dkt. No. 117-2 at
                                                                         24   3). Additionally, subject to Court approval, the proposed settlement agreement
                                                                         25                     [p]rovides a modest $5,000 service payment allocation to Dulberg
                                                                                                for the extensive work that he has put into this case, including, for
                                                                         26                     example, doing background research on the claims, meeting with
                                                                                                counsel, producing documents and answering interrogatories,
                                                                         27                     preparing and traveling from North Carolina to San Francisco for
                                                                                                a deposition, and being an active and engaged participant in the
                                                                         28                     litigation.


                                                                                                                                          4
                                                                                 Case 3:17-cv-00850-WHA Document 121 Filed 10/09/18 Page 5 of 6



                                                                          1   (Dkt. No. 117 at 8-9). The settlement agreement says nothing more about either award.
                                                                          2   Considering class members will average only an $81 benefit, a $5,000 incentive payment
                                                                          3   appears extreme. Nonetheless, the parties leave the amount of the award entirely within the
                                                                          4   Court’s discretion. This amount — if any — will be decided at the final approval hearing
                                                                          5   thereby giving class members a chance to be heard.
                                                                          6          4.      OTHER CONSIDERATIONS.
                                                                          7          Plaintiff argues another factor weighing in favor of preliminary approval is that the
                                                                          8   proposed settlement agreement came about as a “result of mediation before Judge Ryu, as well
                                                                          9   as private negotiation sessions spanning several months.” The parties, however, agreed to the
                                                                         10   settlement months after the parties’ last appearance in front of Judge Ryu. Still, the parties
                                                                         11   completed both fact and expert discovery and have tested the merits of the claims at issue
United States District Court
                               For the Northern District of California




                                                                         12   through motion practice (Dkt. No. 107 at 10). This background is not dispositive of, but is
                                                                         13   nevertheless relevant to, the question of whether this proposed settlement agreement appears to
                                                                         14   be “the product of serious, informed, non-collusive negotiations.” See In re Tableware, 484 F.
                                                                         15   Supp. 2d at 1079.
                                                                         16          5.      REQUIRED MODIFICATIONS TO CLASS ACTION NOTICE.
                                                                         17          Counsel shall please resubmit the release notice for Court approval with the following
                                                                         18   modifications. First, the second sentence of Section 7 should be amended as follows:
                                                                         19                       Your individual recovery has been calculated to be approximately
                                                                                                  [$XX.XX] under this settlement before reduction for your share
                                                                         20                       of attorney’s fees and costs of suit as yet to be determined by the
                                                                                                  judge. Counsel will ask the judge to subtract a substantial part of
                                                                         21                       your recovery for fees and costs, as explained elsewhere in this
                                                                                                  notice. If you feel this estimate is incorrect you may submit
                                                                         22                       paperwork by [DATE] to justify a larger (or smaller) amount but
                                                                                                  you will be stuck with whatever number the judge approves
                                                                         23                       unless you formally exclude yourself from the class settlement as
                                                                                                  explained elsewhere in this notice.
                                                                         24
                                                                              Second, the third sentence of Section 7 should reflect that the entire settlement figure is 46.2% of
                                                                         25
                                                                              the maximum possible litigation recovery, not the individual class member’s figure. Third, the
                                                                         26
                                                                              Court’s address must be conspicuously included in Section 9.
                                                                         27
                                                                         28


                                                                                                                                5
                                                                                 Case 3:17-cv-00850-WHA Document 121 Filed 10/09/18 Page 6 of 6



                                                                          1          Finally, counsel shall provide at least 28 days from counsel’s filing an application for
                                                                          2   attorney’s fees and expenses for class members to object to the proposed expenses and fees,
                                                                          3   instead of the 14 days currently provided.
                                                                          4                                            CONCLUSION
                                                                          5          The motion for preliminary approval of the class action settlement is GRANTED subject
                                                                          6   to the above changes in the notice.
                                                                          7          By OCTOBER 16, 2018 at NOON, counsel shall submit, along with the proposed notice, a
                                                                          8   proposed timeline for administering the settlement that takes into account the delay in obtaining
                                                                          9   Court approval for said notice. The final pretrial conference and trial dates, as well as other
                                                                         10   pending deadlines in this action, are hereby VACATED.
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12          IT IS SO ORDERED.
                                                                         13
                                                                         14   Dated: October 9, 2018.
                                                                                                                                        WILLIAM ALSUP
                                                                         15                                                             UNITED STATES DISTRICT JUDGE
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                       6
